DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.
 Claim Objections
Claim 1 is objected to because of the following informalities:  In the last lines of claim 1, the language should have --a-- before “distance measurement equipment receiver”, or be reworded according to the corresponding language of claims 9 and 17, as such a receiver is not previously introduced in claim 1.   Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered and in view of the amendments are persuasive with respect to the previous rejection under 35 U.S.C. 112(a and b) concerning the language of the “switch block”. However, the amendment is found to introduce new matter and rewording is required. Additionally, the intent of the 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6-9, 11-12, 14-17, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 9 as amended includes this same receiver arrangement. 
Similarly regarding claim 17, the claim requires a “means for receiving a first transponder signal at a transponder processor via a top antenna” and “means for receiving a second transponder signal at the transponder processor via a first bottom antenna” at lines 2-5. The claim as amended later introduces “a top RF receiver” and “a bottom RF receiver” coupled to the switch block.  While each “means for receiving” apparently refers to the disclosed (e.g. Fig 2b) top and bottom RF receivers and equivalents under 35. U.S.C. 112(f), the later introduced limitation is not interpreted as referring to the “means”.  Rather, the claim includes embodiments where there are both means for receiving as well as top and bottom RF receivers, which is not described in the original specification as identified above concerning claim 1.  
The amendment introduces new matter to claims 1, 3-4, 6-8, 1-12, 14-17, 19, and 20. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 requires a “means for receiving a first transponder signal at a transponder processor via a top antenna” and “means for receiving a second transponder signal at the transponder processor via a first bottom antenna” at lines 2-5 and later requires “the transponder processor, top antenna receiver, and bottom antenna receiver are provided as a single line replaceable unit” at lines 16-17.  While each “means for receiving” is interpreted as the disclosed (e.g. Fig 2b) top and bottom RF receivers (and equivalents) under 35. U.S.C. 112(f), it is nonetheless unclear as to whether the “top antenna receiver and bottom antenna receiver” necessarily refers to the two “means for receiving”; the claim lacks proper antecedent basis.  
Claim 17 at lines 12-13 recites “the bottom antenna”, however the claim introduces both a “first bottom antenna” and “a second bottom antenna”.  It is therefore unclear which antenna the claim is referencing. 
Claim 17 requires each of: 
“means for receiving a first transponder signal at a transponder processor via a top antenna”,
“means for receiving a second transponder signal at the transponder processor via a first bottom antenna”,

“means for receiving a second avionics signal at the avionics processor via the bottom antenna”. 
These claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link the structure, material, or acts of these various “means” to the functions. In particular, the specification is found to disclose two receivers that each receive both transponder and avionics signals with the same circuitry components (e.g. Figure 2B, [0022]-[0023], and as simplified by block diagram at Figure 4).  The specification is not found to describe any distinct components within these receivers for respectively performing the distinct avionics signal and transponder signal receptions.  Therefore the corresponding structures of the four “means for receiving” as separately claimed are not clearly linked in the written description and the claim is indefinite.  It is suggested that a “means for receiving a first transponder signal and a first avionics signal via a top antenna” and “means for receiving a second transponder signal and a second avionics signal via a bottom antenna” be claimed, along with a “transponder processor” and a “avionics processor” each “configured to process” the received signals from the respective receivers.
Additionally regarding claim 17, the claimed “means for performing a distance measure equipment function” is a limitation which invokes 35. U.S.C. 112(f).  The corresponding structure for this “means” is apparently the distance measure equipment processor (or equivalents), yet the claim recites “means for performing a distance measure equipment function at a distance measure processor” (emphasis added).  It is 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8, 9, 11-12, 14, 16, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carocari et al. (7,525,474) in view of Malaga (2016/0013923) and Jones et al. (8,593,330).
Regarding claims 1, 3-4, 8, 11-12, 17, and 19-20, Carocari discloses a system (Fig. 5), comprising:

a top antenna receiver (280-284) configured to connect to a top antenna (230), wherein the transponder processor is configured to communicate using the top antenna (column 7, lines 3-17);
a bottom antenna receiver (240-246) configured to connect to a first bottom antenna (226), wherein the transponder processor is configured to communicate using the first bottom antenna (column 7, lines 3-17);
a distance measure equipment processor integrated with the transponder processor (250); and configured to measure distance (one of ordinary skill in the art recognizes measuring distance is inherent DME functionality, also see column 5, lines 15-19).  Alternatively, if this cannot be considered inherent for the processor 250, because distance measurement is the purpose of DME, one of ordinary skill in the art would have found it obvious to use the processor (250) to determine distance so that an additional processor would not be required for such with predictable results.  
Carocari discloses the receivers (top antenna receiver (280-284), bottom antenna receiver (240-246), a DME receiver (256-262), and integrated transponder processor and DME processor (250) are provided as a single LRU (222).
Carocari does not use a second bottom antenna for DME but instead uses a multifunction antenna (226).  However, while using a single multifunction antenna has benefits, doing so also has drawbacks.  For example, Malaga discloses a transceiver system having a DME receiver and transponder receiver with separate dedicated antennas (Figures 1, 2; [0003]). Furthermore, like Carocari, Malaga also discloses an alternative approach using a single multifunction antenna (Fig. 3).  The advantages and 
Carocari does not mention a TCAS avionics processor and functionality using the top and first bottom antenna, or accordingly that the bottom antenna is a “TCAS/XPDR antenna”. Jones discloses (e.g. Fig. 1) a similar multimode avionics system and method where transponder and distance measure equipment processors are also integrated, in addition to a TCAS processor which receives signals from a top and bottom antenna (column 1, lines 25-33, column 4, lines 14-21).  It would have been obvious to one of ordinary skill in the art to add a TCAS processor and integrate it with the transponder and distance measure equipment processors of Carocari for aircraft in order to provide a complete avionics package as TCAS is required avionics in many aircraft (Jones column 1, lines 7-13) and integration allows for sharing of system components to reduce weight and cost with predictable results.  A result of the modification is the first bottom antenna is a “TCAS/XPDR antenna”, i.e. it receives signals for both. Further regarding claims 4, 12, and 20, TCAS is an example of a “traffic awareness system”.
Regarding the claimed “switch block”, Carocari discloses a “switch block” (232, 274, 270, 234, 228) coupled to a TX power amplifier (a power amplifier is implicitly disclosed as part of transmitter 268, e.g. the standard symbol for an amplifier is illustrated in Fig. 5), the top receiver, and bottom receiver.  The “switch block” is configured to select between the top and bottom antennas.  As such, when modified in view of Malaga to include a second bottom antenna it would be necessary to modify the “switch block” to additionally select between the second bottom (DME) antenna so that signals from the transmitter (268) can be transmitted and received via this additional antenna. 
 Regarding claims 9 and 16, the claimed method would have likewise been obvious using the system of Carocari in view of Malaga and Jones.
Regarding claims 6 and 14, Carocari discloses that the DME and transponder processors are integrated together as parts of the same DSP or AISC (250) and does not disclose that they are on different circuit card assemblies.  However Carocari also discloses that 250 may be comprised of additional or alternate components (column 7, line 1) and further, Malaga discloses that the separate DME and transponder transceivers have different processors (120, 140) while being integrated on the same LRU (150).  The decision of whether to combine or separate processing functionality on one or more processors was well understood by one of ordinary skill in the art with known advantages and disadvantages, and it would have been obvious to one of ordinary skill in the art to use different circuit card assemblies for the processors of Carocari as modified in order to reduce circuit complexity with predictable results.   

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carocari in view of Malaga and Jones as applied to claims 1 and 9 above, and further in view of Naravanamurthy (2010/0171647).
Carocari does not specify that the DME processor and receiver are implemented on a same circuit card assembly. Naravanamurthy discloses an avionics configuration 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103.  The examiner can normally be reached on M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MATTHEW M BARKER/Primary Examiner, Art Unit 3646